Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 1 of 21 PageID# 39




                                                            3:21cv484
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 2 of 21 PageID# 40
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 3 of 21 PageID# 41
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 4 of 21 PageID# 42
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 5 of 21 PageID# 43
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 6 of 21 PageID# 44
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 7 of 21 PageID# 45
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 8 of 21 PageID# 46
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 9 of 21 PageID# 47
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 10 of 21 PageID# 48
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 11 of 21 PageID# 49
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 12 of 21 PageID# 50
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 13 of 21 PageID# 51
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 14 of 21 PageID# 52
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 15 of 21 PageID# 53
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 16 of 21 PageID# 54
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 17 of 21 PageID# 55
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 18 of 21 PageID# 56
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 19 of 21 PageID# 57
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 20 of 21 PageID# 58
Case 3:21-cv-00484-MHL Document 1 Filed 07/26/21 Page 21 of 21 PageID# 59
